            Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 1 of 8
                                                                            ____ FILED ___ ENTERED
                                                                            ____ LOGGED _____ RECEIVED

                                                         11:36 am, Feb 18 2021
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND AT   BALTIMORE
                                                         CLERK, U.S. DISTRICT COURT
                                                                            DISTRICT OF MARYLAND
                                                                            BY ______________Deputy
 IN THE MATTER OF THE AFFIDAVIT IN
 SUPPORT OF A SEARCH WARRANT                 1:21-mj-298 TMD
                                   Case No. ____________________
 AUTHORIZING A DNA SAMPLE
 COLLECTION FROM ALONTA JOHNSON



                              AFFIDAVIT IN SUPPORT OF
                        APPLICATION FOR A SEARCH WARRANT

       I, Special Agent (“SA”) James Nugent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”), being duly sworn, depose and state:

                                        INTRODUCTION

       1.      The ATF and Baltimore City Police Department (“BPD”) have been investigating

ALONTA JOHNSON for a violation of 18 U.S.C. § 922(g) (possession of a firearm by a prohibited

person). This affidavit is being submitted in support of an application for a search warrant pursuant

to Federal Rule of Criminal Procedure 41 to obtain samples of DNA for comparison purposes in

the form saliva and blood from JOHNSON, a man born in 1993, assigned an FBI number ending

in IJD0, and as depicted in Attachment A. JOHNSON is believed to be residing at Maryland

Reception, Diagnostic, and Classification Center, located at 550 E. Madison Street, Baltimore,

Maryland. The warrant would authorize members of the ATF, their authorized representatives, or

a medical professional acting on behalf of law enforcement, to obtain DNA contained within saliva

and blood samples from JOHNSON, as described in Attachment B.

       2.      I submit this affidavit for the limited purpose of securing the requested warrant. I

have not included details of every aspect of this investigation to date. Rather, I have set forth only

those facts that I believe are necessary to establish probable cause supporting the warrant. I have


                                                  1
            Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 2 of 8

                                                                                      1:21-mj-298 TMD


not, however, intentionally omitted information that would tend to defeat a determination of

probable cause. The information contained in this affidavit is based upon my personal knowledge,

my review of documents and other evidence, and my conversations with other law enforcement

officers and other individuals. All conversations and statements described in this affidavit are

related in substance and in part unless otherwise indicated.

       3.      I believe that probable cause exists that JOHNSON possessed a firearm on July 21,

2020 in the District of Maryland in violation of 18 U.S.C. § 922(g). Therefore, I respectfully

request that this Court find probable cause that evidence of the aforementioned criminal violation

is contained in the form of DNA in saliva in the possession of JOHNSON.

                                  AFFIANT BACKGROUND

       4.       I am an “investigative or law enforcement officer of the United States” within the

meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Section 2516 of Title 18.

       5.       I have been an ATF SA since June 2018. I am currently assigned to the ATF

Baltimore Field Division, Baltimore III Field Office. I have attended the United States Department

of Homeland Security’s Criminal Investigator Training Program and ATF’s Special Agent Basic

Training, both located in Glynco, Georgia, for a combined period of twenty-seven weeks. I have

received extensive training, both formal and on-the-job, in the provisions of the Federal Firearms

Laws and Federal Narcotics Laws administered under Title 18, Title 21 and Title 26 of the United

States Code. As an ATF agent, I have conducted and participated in investigations concerning

violations of federal firearm laws, violations of federal controlled substance laws, and the

commission of violent crimes. I have received specialized training regarding, and have personally
                                                 2
            Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 3 of 8

                                                                                       1:21-mj-298 TMD


participated in, various types of investigative activities, including, but not limited to, the

following: (a) physical surveillance; (b) the debriefing of defendants, witnesses, informants, and

other individuals who have knowledge concerning violations of federal firearms and controlled

substance laws; (c) the execution of search warrants; (d) the consensual monitoring and recording

of conversations; (e) electronic surveillance through the use of pen registers; and (f) the handling,

maintenance, and examination of evidence to include wireless telephones and computers.

       6.       Prior to my employment with the ATF, I was employed by the Metro Transit

Police Department (MTPD) as a patrol officer for five years. I was also certified as a crime scene

technician for approximately three of those five years. As a patrol officer with the MTPD, I was

a certified officer in Maryland, Virginia, and Washington, DC.

       7.       Finally, based on my training and experience, I also generally know that

Deoxyribonucleic Acid (“DNA”) can be found on items such as clothing and firearms and can be

compared to a sample of DNA from a known person. This comparison can help identify or

eliminate suspects.

                                      PROBABLE CAUSE

       8.       On July 21, 2020, BPD officers were on patrol in the 3600 block of Hayward

Avenue, Baltimore, MD, when they observed a Gray Acura MDX, with a fully tinted front

windshield. The officers attempted to stop the vehicle for the suspected illegal window tinting by

activating their emergency equipment. The driver of the vehicle, later identified as Alonta

JOHNSON, refused to stop the vehicle and began driving away from the officers. Officers

observed JOHNSON open the driver side door multiple times while he was still driving, in what

appeared to be an attempt to bail from the moving vehicle.



                                                 3
               Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 4 of 8

                                                                                       1:21-mj-298 TMD


          9.      Johnson eventually struck a parked vehicle and attempted to flee on foot. Officers

observed JOHNSON drop a firearm as he was running. One officer continued pursuing JOHNSON

on foot, while another officer recovered the firearm, which was a Ruger, SR22P, .22 caliber semi-

automatic pistol, bearing serial number 36028206. The firearm and magazine were found to

contain eight rounds of .22 ammunition, including one in the chamber.

          10.     I know, from conversations with a nexus expert at the ATF, that the firearm and

ammunition recovered on July 21, 2020, were not manufactured in Maryland, and therefore

effected interstate commerce prior to its recover in Maryland in July.

          11.     I conducted a query of JOHNSON’s criminal history and know JOHNSON has

been convicted of a crime punishable by more than one year in prison, which makes him prohibited

from possessing firearms and/or ammunition including those that travel in interstate commerce.

Specifically, in 2014, JOHNSON was convicted in Maryland State Court of two counts of Armed

Robbery. JOHNSON was sentenced to ten years of active incarceration. As a result of that

conviction he knew, or should have known, he was sentenced to a period longer than one year in

prison.

          12.     I verified through BPD’s DNA lab that the Ruger, SR22P, .22 caliber semi-

automatic pistol, bearing serial number 36028206 was swabbed prior to being test fired. The BPD

lab would be able to compare DNA samples from JOHNSON to DNA samples from the swabbed

handgun.

          13.     Shortly after his arrest, an Anne Arundel County Detective obtained a Maryland

State Court search warrant for JOHNSON’s DNA for an investigation in that jurisdiction. The

Anne Arundel Detective attempted to execute the state DNA warrant but was unable to do so

because JOHNSON refused to provide his DNA via a buccal swab.
                                                  4
          Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 5 of 8

                                                                                      1:21-mj-298 TMD


       14.       On October 16, 2020, U.S. Magistrate Judge Thomas M. DiGirolamo authorized a

federal search warrant for JOHNSON’s DNA through saliva samples.                 ATF investigators

attempted to execute the warrant on October 27, 2020 but JOHNSON refused to provide his DNA.

Specifically, on October 27, 2020, I went to the Central Booking Facility in Baltimore, Maryland

where JOHNSON was detained. I advised JOHNSON that I had a Federal Search Warrant to

obtain his DNA. JOHNSON told investigators that he would not willingly give his DNA to

investigators.

                                DNA AUTHORIZATION REQUEST

       15.       Based on my training and experience, I believe that JOHNSON’s DNA will be on

the firearm recovered during his arrest. A known sample of his DNA is required in order to test

and compare any and all DNA recovered. Accordingly, I am requesting authorization for a warrant

to obtain samples of DNA for comparison purposes and authorization to use all reasonable and

necessary force in order to obtain the samples. The samples will be used to compare JOHNSON’s

to the swabs taken from the firearm and magazine that I believe was possessed by JOHNSON in

violation of 18 U.S.C. § 922(g), prohibited person in possession of a firearm.

       16.       Although oral swab samples are the least intrusive and least painful way to obtain

DNA from a cooperative individual, based on JOHNSON’s prior refusals to provide his DNA

through a saliva sample on two occasions, I respectively request that this Court authorize

investigators to obtain saliva and blood samples for purposes of DNA comparison, and further

permit the government to use all reasonable and necessary force in order to obtain the samples.




                                                 5
          Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 6 of 8

                                                                                     1:21-mj-298 TMD




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.                                Digitally signed by JAMES
                                                     NUGENT
                                                     Date: 2021.02.02 09:21:31
                                     ______________________________
                                                     -05'00'
                                     James Nugent
                                     Special Agent
                                     Bureau of Alcohol, Tobacco, Firearms and Explosives



Affidavit submitted by email and attested to me as true and accurate byy telephone
                                                                             p     consistent
with Fed. R. Crim. P. 4.1 and 41(d)(3) this                      February,
                                                         day off Feb
                                                                  ebru
                                                                  eb        2021.
                                                                    ruary, 202

                                     _________________________________
                                      ___
                                       _ _________
                                                _ _________
                                                        __ _______________________
                                     The Honorable Thomas M. DiGirolamo
                                     United States Magistrate Judge
                                     District of Maryland




                                                6
 Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 7 of 8

                                                                           1:21-mj-298 TMD




                             ATTACHMENT A

                    Photograph of Person to be Searched

                               Alonta JOHNSON
                                  Born in 1983
Currently residing at: Maryland Reception, Diagnostic, and Classification Center
                            550 East Madison Street
                              Baltimore, Maryland
                        Last four digits of FBI No.: IJD0




                                       7
         Case 1:21-mj-00298-TMD Document 3 Filed 02/18/21 Page 8 of 8

                                                                                  1:21-mj-298 TMD




                                     ATTACHMENT B

                              Description of Items to be Seized

       1) Buccal (oral) swabs of the inside of JOHNSON’s mouth limited to the extent where

           sufficient samples of DNA are obtained.

       2) Blood samples from JOHNSON according to accepted scientific practices and limited

           to the extent where sufficient sample of DNA are obtained.

The government may use all reasonable and necessary force in order to obtain the samples.




                                               8
